Title: To Benjamin Franklin from Alexandre-Louis-Bertrand Robineau de Beaunoir, 25 November 1781
From: Beaunoir, Alexandre-Louis-Bertrand Robineau de
To: Franklin, Benjamin


A L’Orient de Paris Le 25eme. jour du 9eme moisde L’an de la v. L. 5781. [November 25, 1781]
T. C. F.
Le moment ou le ciel comble le vœu le plus doux des francais est celui ou sous un autre hemisphere, L’homme a L’ombre des Lys vient de briser la chaine de la Tyrannie: vous jouissez de ce double Bonheur et Quand nous le Celebrons C’est vous procurer sans doute un plaisir bien pur que de vous faire partager notre joie. En Consequence La R. M. L. E. du Contract Social a Cru vous donner la plus grande marque de son estime et de son amitié en vous invitant a vous Rendre demain Lundy 26 du Courant au Te Deum du f. floquet, quelle fera executer dans L’Eglise de M.M. de L’oratoire Rue St. Honoré a onze heures precises du matin, et de suite a la R. Loge ou il y aura Reception, affiliation, discours, Banquet et Concert. Nous esperons que vous viendrez parmi vos freres partager leurs travaux. Ce Sont Les vœux de tous les freres qui composent La R.M.L.E. du Contract Social.
J’ai la faveur d’être T. C. F. Par Les N.Q.V.S.C. Votre affectionné f.
Robineau DE BeaunoirSecretaire de La R.M.L.E. du C.S.
 
Notation: Nobineau de Beaunoir le 25. 9bre. 1781.
